Title: To Thomas Jefferson from John Richman, with Jefferson’s Note, 21 November 1803
From: Richman, John
To: Jefferson, Thomas


               
                  May it Please your Excellency
                     
                  New York Novr. 21. 1803
               
               To permit me to State to your Honour That last Jany, I wrote to the Honble the Secretary Of the Treasury for A patent, for An Invention To the Bedstead line; which Instead of the present Mode of Chords Attached to Studs & Flat holes In the Sacking bottom; my Plan is with Rolers And Cogg wheels Under the Sacking with A Clock And Spring; which has mett with the approbation Of Gentlemen; and Cabbinett makers here; I duly received An Answer, requireing the Usual documents and Small remittance Usual 
               Permit me Sir Notwithstanding my Sure Interest in the business Oweing to A large Sum of mony that is due me Since last Feby. which to gett my due I shall be Obliged to proceed in Our Court of Chancery To Obtain; and Our late misfortunate Sickness Of the fever prevents me on my return to this Afflicted City, and the very Great Scarceity of Cash To Send on the Small Sum requisite; And I am Sorry to Say Stops me from proceeding with Some Bedsteads bespoke as my Humble hope is just now, Knowing the Excellence of your private Charracter to promote merrit and Industry—On this hope I am Emboldend to pray Your Excellencys pleasure To be pleased to Assist in this difficulty A man Who for the Sake of the thirty $ has been Idle in A manner Since the Middle of Augt. as the fever Obliged me to retreat. The want of the patent has Cost me many wakeing midnight Hours And I see little prosspect this winter of Spareing the Cash To send; necessity Oh necessity Please Your Excellency Has Embolden me in Hope of Your Goodness Sir To Raise Up A man, brought Up A, Artist and Mechanic, I shall have; bespoke work Immeadiately to go About, I have Sent A Good deal to different Vendues for Sale but purchasers so little it would not pay my Journeymens wages in the Common run of work I have for Sale 
               I remain with the profoundest Respect in duty will be bound to Bless Your Excellencys Goodness to Your Obedient Humble Servt
               
                  John RichmanCarver, Cabbinet maker &c 
               
               
                   
                  [Note by TJ in margin:] 
                  Nov. 26. Returned him his papers with an assurance that there was a patent in 1792. for exactly the same bedstead.
               
            